The decree under appeal will be affirmed, substantially for the reasons contained in the conclusions of Vice-Chancellor Foster. There seems to be some slight confusion in the case as to whether the "Butler Building" had originally one store which was converted into two, or two stores which were converted into one. For the purpose of decision it is immaterial, the revelant fact being that at the time of that conversion the stairway in the Butler Building was taken out, and access to the upper floors had through the Sloan building. In the reasoning and result as appearing in the conclusions we fully concur.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 14.
For reversal — None. *Page 883